 

Exhibit 10.11(c)

 

FIRST AMENDMENT TO PLACEMENT AGENCY AGREEMENT

DATED NOVEMBER 14, 2013

AND

SECOND AMENDMENT TO PLACEMENT AGENCY AGREEMENT

DATED DECEMBER 5, 2013

 

THIS FIRST AMENDMENT TO PLACEMENT AGENCY AGREEMENT DATED NOVEMBER 14, 2013 AND
SECOND AMENDMENT TO PLACEMENT AGENCY AGREEMENT DATED DECEMBER 5, 2013 (the
“Amendment”) is made this 21st day of October, 2014 among Gottbetter Capital
Markets, LLC (the “Placement Agent”), Ekso Bionics Holdings, Inc. (the
“Company”), and Ekso Bionics, Inc. (“Ekso Bionics”). Capitalized terms not
otherwise defined in this Amendment will have the meanings given in the PPO
Agency Agreement (as defined below).

 

WHEREAS, in connection with the offering of Bridge Notes by Ekso Bionics
(“Bridge Note Offering”), the Placement Agent and Ekso Bionics entered into a
Placement Agency Agreement dated November 14, 2013 (the “Bridge Agency
Agreement”). The Placement Agent and EDI Financial, Inc. (the “EDI Sub Agent”)
entered into a Subagency Agreement dated November 6, 2013 (the “EDI Bridge
Subagency Agreement”) for the Bridge Note Offering;

 

WHEREAS, in connection with the subsequent offering of Units by the Company
(“Unit Offering”), the Placement Agent and the Company entered into a separate
Placement Agency Agreement dated December 5, 2013, as amended on January 28,
2014 (“PPO Agency Agreement” and, together with the Bridge Agency Agreement, the
“Agency Agreements”) for the Unit Offering. The Placement Agent and the EDI Sub
Agent entered into aseparate Subgency Agreement dated December 9, 2013 (the “PPO
EDI Subagency Agreement” and, together with the EDI Bridge Subagency Agreement,
the “EDI Subagency Agreements”) for the Unit Offering. The Placement Agent and
Dinosaur Securities, L.L.C. (the “Dinosaur Sub Agent” and, together with the EDI
Sub Agent, the “Sub Agents”) entered into a Subagency Agreement dated December
9, 2013 (the “PPO Dinosaur Subagency Agreement” and, together with the PPO EDI
Subagency Agreement and the EDI Bridge Subagency Agreement, the “Subagency
Agreements”) for the Unit Offering;

 

WHEREAS, the Agency Agreements and the EDI Subagency Agreement provided for the
payment of a cash fee to the Placement Agent and EDI Sub Agents equal to Five
Percent (5%) of the exercise price paid to the Company upon exercise of warrants
issued in the Unit Offering and/or the related Bridge Note Offering (the
“Warrants”) in connection with any solicitation by the Company of exercise of
the Warrants (such solicitation, a “Warrant Solicitation,” and such cash fee,
the “Solicitation Fee”));

 

WHEREAS, the Company is in the process of considering whether to conduct a
Warrant Solicitation structured as an offer to amend the Warrants to, among
other things, reduce the exercise price thereof and conducted as a private
placement in reliance on the exemption from registration provided by Rule 506 of
Regulation D under the Securities Act of 1933 (the “Act”);

 

WHEREAS, Placement Agent is not currently able to make the representations to
the Company that are necessary in order for the Placement Agent to be able to
act as warrant agent in connection with a Warrant Solicitation conducted as a
private placement in reliance on the exemption from registration provided by
Rule 506 of Regulation D of the Act;

 

 

 

 

WHEREAS, in connection with the Warrant Solicitation, the Company and Ekso
Bionics desire to work with the Placement Agent’s individual brokers, Michael A.
Silverman, Stephen A. Renaud and Roman V. Livson, jointly or separately
(collectively referred to as the “Brokers”), the EDI Sub Agent who were involved
in the Bridge Note Offering and the Unit Offering and the Dinosaur Sub Agent who
was involved in the Unit Offering, provided the representations required by Rule
506 of Regulation D of the Act can be made;

 

WHEREAS, the Placement Agent acknowledges and agrees to amend the Agency
Agreements to provide for a release of payment of the Solicitation Fee to the
Placement Agent and EDI Sub Agent so that the Company may continue working with
the Brokers, the EDI Sub Agent and include the Dinosaur Sub Agent in connection
with the Warrant Solicitation as provided for in separate Warrant Agent
Agreements between the parties thereto (or in the case of the Dinosaur Sub Agent
as provided in a separate Warrant Subagent Agreement between one of the
co-exclusive warrant agents and the Dinosaur Sub Agent);

 

WHEREAS, the Company will enter into separate Warrant Agent Agreements with the
registered broker dealers where the Brokers are registered or will become
registered to act as an exclusive co-placement warrant agent(s) in connection
with a Warrant Solicitation in reliance upon the Placement Agent’s agreement to
amend the Agency Agreements on the terms provided herein;

 

WHEREAS, the Placement Agent, the Company and Ekso Bionics desire to amend the
Agency Agreements on the terms provided herein; and

 

WHEREAS, the Placement Agent, the Company and Ekso Bionics desire to memorialize
certain other matters in connection with the amendment of the Agency Agreements.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 

1.PPO Agency Agreement Amendment.

 

a.Section 3(c) of the PPO Agency Agreement is deleted in its entirety and
replaced with “RESERVED”.

 

b.Section 3(d) of the PPO Agency Agreement is deleted in its entirety and
replaced with “RESERVED”.

 

2.Bridge Agency Agreement Amendment.

 

a.Section 3(c) of the Bridge Agency Agreement is deleted in its entirety and
replaced with “RESERVED”.

 

b.Section 3(d) of the Bridge Agency Agreement is deleted in its entirety and
replaced with “RESERVED”.

 

3.Acknowledgements and Additional Agreements.

 

a.As of the date of this Amendment, the Placement Agent acknowledges that all
amounts payable to the Placement Agent pursuant to the Agency Agreements,
including, without limitation, the Brokers’ Cash Fee, the Broker Warrants, the
Bridge Brokers’ Cash Fee (as defined in the Bridge Agency Agreement) and the
Bridge Brokers’ Warrants (as defined in the Bridge Agency Agreement), have been
paid in full and, after giving effect to this Amendment, no additional amounts
will be paid or payable to the Placement Agent from the Company or Ekso Bionics
pursuant to Section 3 of the PPO Agency Agreement or Section 3 of the Bridge
Agency Agreement.

 

2

 

 

b.As of the date of this Amendment, the Placement Agent confirms and agrees that
no further amounts are due to the Sub Agents by either the Company or Ekso
Bionics pursuant to the Subagency Agreements or any other arrangement between
the Placement Agent and the Sub Agents.

 

c.This Amendment is hereby made part of and incorporated into the Agency
Agreements, as applicable, with all the terms and conditions of the Agency
Agreements remaining in full force and effect, except to the extent modified
hereby.

 

d.This Amendment may be executed in multiple counterparts, each of which may be
executed by less than all of the parties and shall be deemed to be an original
instrument which shall be enforceable against the parties actually executing
such counterparts and all of which together shall constitute one and the same
instrument. The exchange of copies of this Amendment and of signature pages by
facsimile transmission or in PDF format shall constitute effective execution and
delivery of this Amendment as to the parties and may be used in lieu of the
original Amendment for all purposes. Signatures of the parties transmitted by
facsimile or in PDF format shall be deemed to be their original signatures for
all purposes.

 

[Remainder of Page Left Blank Intentionally]

 

3

 

 

IN WITNESS WHEREOF, this Amendment has been executed and delivered by the
parties below effective as of the date first set forth above.

 

  GOTTBETTER CAPITAL MARKETS, LLC         By: /s/ Julio M. Marquez   Name: 
Julio A. Marquez   Title: President         EKSO BIONICS HOLDINGS, INC.        
By: /s/ Max Scheder-Bieschin   Name: Max Scheder-Bieschin   Title: Chief
Financial Officer         EKSO BIONICS, INC.         By: /s/ Max
Scheder-Bieschin   Name: Max Scheder-Bieschin   Title: Chief Financial Officer

 

4

 